Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-4 and 6 are allowed in view of amendment of claim 1 and remarks on 06/16/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms Molly Chen on 06/29/2021.

The application has been amended as follows: 

	Claim 4 is amended as follows.  Claims 7-8 are cancelled.

4. (Currently Amended) A method for manufacturing a motor core, the method comprising:
producing [[a]]the non-oriented electrical steel sheet according to claim 1; and
simultaneously taking out rotor core materials and stator core materials from a
the non-oriented electrical steel sheet.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Nakajima (US 20180066333) and Paolinelli (NPL document “Effect of stress relief annealing temperature and atmosphere on the magnetic properties of silicon steel”).
Nakajima discloses a method of producing a non-oriented electrical steel sheet by subjecting Steel No 15 (Table 1) with compositions as illustrated in Table 1 of Page 7 previous office action to hot rolling, cold rolling, finish annealing and furthermore subjected to a stress relief annealing.  Stress relief annealing is held at 750 C for 2 hours.
However, Nakajima does not disclose instant claim 1 required soaking temperature 780-950 C and a cooling rate from the soaking temperature to 650 C is in the range of 1-10 C/min as required by amendment of claim 1.
Even if Paolinelli discloses cooling rate at 20 C/h (Page 599 Col Section 2 Experimental procedure paragraph 1 line 7),  cooling rate at 20 C/h is equivalent to 0.333 C/min which is outside amended cooling rate 1-10 C/min.  Hence, instant claim 1 required average value of magnetrostriction and ratio would not be expected in view of lower cooling rate.  In addition, Paolinelli’s cooling rate is not the cooling rate from soaking temperature to 650 C as required by instant claim 1 amendment.
Hence, Person of ordinary skill in the art would not have expected average value of magnetrostriction and ratio as a result of cooling from the soaking temperature to 650 C during stress relief annealing at a rate of 1-10 C/min.
Hence, instant claims 1, 3 are allowed.  Since withdrawn process claim 4 depends on allowed process claim 1, instant claims 4 and 6 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNY R WU whose telephone number is (571)270-5515.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNY R WU/Primary Examiner, Art Unit 1733